DISMISS and Opinion Filed June 30, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00282-CV

          LAS COLONITAS CONDOMINIUM ASSOCIATION, INC., Appellant
                                  V.
                        FORTUNE EZEOHA, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-01439

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s unopposed motion to dismiss the appeal. Appellant has

informed the Court that the parties have settled their differences.      Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Carolyn Wright/
140282F.P05                                       CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

LAS COLONITAS CONDOMINIUM                        On Appeal from the 116th Judicial District
ASSOCIATION, INC., Appellant                     Court, Dallas County, Texas.
                                                 Trial Court Cause No. DC-13-01439.
No. 05-14-00282-CV       V.                      Opinion delivered by Chief Justice Wright.
                                                 Justices Lang-Miers and Brown,
FORTUNE EZEOHA, Appellee                         participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered June 30, 2014